   Case 2:20-cv-00647-TC-JCB Document 2 Filed 09/24/20 PageID.5 Page 1 of 1




             United States District Court
                               District of Utah, Central Division


                                                     ORDER ON APPLICATION
          RUSSELL GREER                              TO PROCEED WITHOUT
                    V.                                PREPAYMENT OF FEES
             MOON, et al.
                                                          Case Number: 2:20-cv-00647-TC



     Having considered the application to proceed without prepayment of fees under 28 U.S.C.
     1915;

     IT IS ORDERED that the application is:

     ☒         GRANTED.



     ☐         DENIED, for the following reasons:




ENTER this         24th       day of          September         , 2020




                                                  Signature of Judicial Officer


                                                  Cecilia M. Romero, U.S. Magistrate Judge
                                                  Name and Title of Judicial Officer
